Title: Notes on Cabinet Meetings, 4 September 1793
From: Jefferson, Thomas
To: 


Sep. 4. 1793. At a meeting held some days ago, some letters from the Govr. of Georgia, were read, with a consultation of officers, and a considerable expedition against the Creeks was proposed. We were all of opinion no such expedition should be undertaken. My reasons were that such a war might bring on a Span. and even an English war, that for this reason the aggressions of the Creeks had been laid before the last Congress and they had not chosen to declare war, that therefore the Executive should not take on itself to do it, and that according to the opinions of Pickens and Blount it was too late in the season. I thought however that a temperate and conciliatory letter should be written to the Govr. in order that we might retain the disposition of the people of the state to assist in an expedition when undertaken. The other gentlemen thought a strong letter of disapprobation should be written. Such a one was this day produced, strong and reprehendatory enough, in which I thought were visible the personal enmities of Kn. and Ham. against Telfair, Gun and Jackson, the two last having been of the council of officers. The letter past without objection, being of the complection before determined.
Wayne’s letter was read, proposing that 600. militia should set out from Fort Pitt to attack certain Miami towns while he marched against the principal towns. The Presidt. disapproved it because of the difficulty of concerted movements at 600. miles distance, because these 600. men might and probably would have the whole force of the Indns. to contend with, and because the object was not worth the risking such a number of men. We all concurred. It appeared to me further that to begin an expedition now from Fort Pitt, the very 1st. order for which is to be given now when we have reason to believe Wayne advanced as far as Fort Jefferson would be either too late for his movements or would retard them very injuriously.—Note the letters from the Commrs. were now read, announcing the refusal of the Indns. to treat unless the Ohio were made the boundary and that they were on their return.
A letter from Govr. Clinton read, informing of his issuing a warrant to arrest Govr. Galbaud at the request of the French Consul, and that he was led to interfere because the judge of the district lived at Albany. It
 
was proposed to write to the judge of the district that the place of his residence was not adapted to his duties, and to Clinton that Galbaud was not liable to arrest. Ham. said that by the laws of N.Y. the Govr. has the powers of a justice of peace, and had issued the warrant as such. I was against writing letters to judiciary officers. I thought them independent of the Executive, not subject to it’s coercion, and therefore not obliged to attend to it’s admonitions. The other three were for writing the letters, they thought it the duty of the President to see that the laws were executed, and if he found a failure in so important an officer, to communicate it to the legislature for impeachment. E.R. undertook to write the letters and I am to sign them as if mine.
The Presidt. brought forward the subject of the posts, and thought a new demand of answer should be made to Mr. Hammond. As we had not Mr. Hammond’s last answer [of June 20.] on that subject, agreed to let it lie over to Monday.
Ham. proposed that on Monday we should take into consideration the fortification of the rivers and ports of the US. and that tho’ the Exec. could not undertake to do it, preparatory surveys should be made to be laid before Congr.—to be considered on Monday.
The letters to Genet covering a copy of mine to Gov. Mor. [of] to the Fr. consuls threatening the revocation of their Exequaturs, to Mr. Pinckney on the additional instructions of Gr. Br. to their navy for stopping our corn, flour, &c. and to Govr. Mor. on the similar ord. of the French Natl. assembly are to be ready for Monday.
My letter to Mr. Hammond in answer to his of Aug. 30. was read and approved. Ham. wished not to narrow the ground of compensation so much as to cases after Aug. 7. Knox joined him, and by several observations shewed he did not know what the question was. He could not comprehend that the letter of Aug. 7. which promised compensation [because we had not used all the means in our power for restn.] would not be contradicted by a refusal to compensate in cases after Aug. 7. where we should actually use all the means in our power for restn., and these means should be insufficient. The letter was agreed to on R’s opinion and mine, Ham. acquiescing, Knox opposing.
